
	
		I
		111th CONGRESS
		2d Session
		H. R. 6100
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Pomeroy (for
			 himself and Ms. Herseth Sandlin)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a commission to conduct a study and provide
		  recommendations on a comprehensive resolution of impacts caused to certain
		  Indian tribes by the Pick-Sloan Program.
	
	
		1.Short titleThis Act may be cited as the
			 Pick-Sloan Tribal Commission Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the Pick-Sloan
			 Missouri River Basin Program (known as the Pick-Sloan Program)
			 authorized by section 9 of the Act of December 22, 1944 (commonly known as the
			 Flood Control Act of 1944) (58 Stat. 891), was approved—
				(A)to promote the
			 general economic development of the United States;
				(B)to provide for
			 irrigation above Sioux City, Iowa;
				(C)to protect urban
			 and rural areas from devastating floods of the Missouri River; and
				(D)for other
			 purposes;
				(2)the United States
			 acquired 1,422,000 acres of land in the States of North Dakota, South Dakota,
			 and Nebraska for—
				(A)the building of
			 mainstem Missouri River dams at Garrison, Oahe, Big Bend, Fort Randall, and
			 Gavin’s Point; and
				(B)the creation of
			 reservoirs behind the dams named Lake Sakakawea, Lake Oahe, Lake Sharpe, Lake
			 Francis Case, and Lake Gavin, respectively;
				(3)the construction
			 of the dams and creation of the reservoirs described in paragraph (2) included
			 the taking of title to land located on the reservations of 7 Indian tribes (but
			 did not diminish the reservations), including the taking of—
				(A)156,000 acres from
			 the Fort Berthold reservation;
				(B)55,994 acres from
			 the Standing Rock reservation;
				(C)104,420 acres from
			 the Cheyenne River reservation;
				(D)22,955 acres from
			 the Lower Brule reservation;
				(E)15,565 acres from
			 the Crow Creek reservation;
				(F)3,252 acres from
			 the Yankton reservation; and
				(G)1,703 acres from
			 the Santee reservation;
				(4)(A)the water impounded by
			 the Garrison, Oahe, Big Bend, Fort Randall, and Gavin’s Point projects of the
			 Pick-Sloan Program flooded the most fertile and wooded bottom land of the 7
			 Indian tribes referred to in paragraph (3) along the Missouri River;
				(B)that land constituted the most
			 productive agricultural, hunting, and collecting land of those Indian tribes;
			 and
				(C)the majority of the community
			 infrastructure of each tribe was also located on the land;
				(5)the flooding of
			 the productive land described in paragraph (4) greatly damaged the economy and
			 cultural resources of the 7 Indian tribes;
			(6)(A)although those Indian
			 tribes reside on the Missouri River, the economic benefits of the Pick-Sloan
			 Program have not been passed on to the affected Indian tribes; rather
				(B)the operation of the dams creates
			 disproportionate hardships for the Indian tribes, including—
					(i)poor water quality;
					(ii)increased trespassing and theft or
			 damage to cultural resources;
					(iii)artificial sediment deposits that
			 impact water infrastructure and contain unknown contaminants;
					(iv)harming fisheries, including loss
			 of reservoir retention time;
					(v)damage to riparian habitat;
			 and
					(vi)increased recreational traffic and
			 impacts, but with few opportunities to regulate or benefit from recreational
			 uses;
					(7)Congress held a
			 number of hearings and promoted studies of the impacts to those tribes,
			 pursuant to which representatives of the tribes testified on impacts to tribal
			 economies, health, and welfare from the flooding of that land;
			(8)(A)Congress has established
			 prior commissions to study and make recommendations regarding impacts of the
			 Pick-Sloan Program, including the Garrison Diversion Unit Commission
			 established under section 207(c)(1) of the Energy and Water Development
			 Appropriation Act, 1985 (Public Law 98–360; 98 Stat. 411), which recommended
			 that a Joint Tribal Advisory Committee be formed to examine and make
			 recommendations with respect to the effects of the impoundment of water behind
			 the Garrison and Oahe Dams;
				(B)the Joint Tribal Advisory Committee
			 was established by the Secretary of the Interior on May 10, 1985, for the
			 purpose of assessing the impacts of the Garrison and Oahe Dams on the Three
			 Affiliated Tribes and the Standing Rock Sioux Tribe;
				(C)the Committee delivered a final report
			 to the Secretary on May 23, 1986;
				(D)in 1992, Congress passed the Three
			 Affiliated Tribes and Standing Rock Sioux Tribe Equitable Compensation Act
			 (title XXXV of Public Law 102–575; 106 Stat. 4731) to address certain findings
			 of the Committee; and
				(E)a number of the findings of the
			 Committee still have not been addressed as of the date of enactment of this
			 Act;
				(9)(A)before the date of
			 enactment of this Act, Congress provided compensation to the 7 affected Indian
			 tribes for the land taken from the tribes over a 55-year period;
				(B)on 17 different occasions, as part of
			 14 different Acts of Congress, compensation was authorized for the 7 affected
			 Indian tribes; and
				(C)1 tribe also received compensation
			 through a court case; and
				(10)a single
			 comprehensive bill is needed to resolve and finally settle the claims of the
			 affected Indian tribes because past compensation—
				(A)was provided at
			 different levels and based on different compensation methods, depending on the
			 historical time period during which the compensation was provided; and
				(B)resulted in each
			 of the 7 Indian tribes being compensated differently.
				3.DefinitionsIn this Act:
			(1)Affected Indian
			 tribeThe term affected Indian tribe means any
			 of—
				(A)the Cheyenne River
			 Sioux Tribe;
				(B)the Crow Creek
			 Sioux Tribe;
				(C)the Lower Brule
			 Sioux Tribe;
				(D)the Santee Sioux
			 Tribe;
				(E)the Standing Rock
			 Sioux Tribe;
				(F)the Three
			 Affiliated Tribes; and
				(G)the Yankton Sioux
			 Tribe.
				(2)CommissionThe
			 term Commission means the Pick-Sloan Tribal Commission for
			 Comprehensive Resolution established by section 4(a)(1).
			(3)Pick-Sloan
			 ProgramThe term Pick-Sloan Program means the
			 Pick-Sloan Missouri River Basin Program authorized by section 9 of the Act of
			 December 22, 1944 (commonly known as the Flood Control Act of
			 1944) (58 Stat. 891).
			4.Pick-Sloan Tribal
			 Commission for Comprehensive Resolution
			(a)Establishment of
			 Commission
				(1)EstablishmentThere
			 is established a commission to be known as the Pick-Sloan Tribal
			 Commission for Comprehensive Resolution.
				(2)Membership
					(A)In
			 generalThe Commission shall be composed of 7 members, of
			 whom—
						(i)1
			 shall be the Chairperson of the Commission;
						(ii)at
			 least 1 shall have expertise in the field of Indian law and policy;
						(iii)at
			 least 1 shall have expertise in the operation and history of Federal water
			 projects;
						(iv)1
			 shall have expertise in the area of environmental justice;
						(v)1
			 shall be an economist; and
						(vi)at
			 least 1 shall be an authority in cultural preservation.
						(B)Tribal
			 membershipOf the 7 members selected for the Commission, at least
			 3 shall be members of federally recognized Indian tribes.
					(C)Selection of
			 Commission
						(i)In
			 generalThe Chairperson and Vice Chairperson of the Committee on
			 Indian Affairs of the Senate and the Chairperson and Ranking Member of the
			 Committee on Natural Resources of the House of Representatives shall—
							(I)select the 7
			 Commission members; and
							(II)appoint 1 of the
			 members to serve as Chairperson of the Commission.
							(ii)RecommendationsThe
			 affected Indian tribes may make recommendations to the Chairperson of the
			 Committee on Indian Affairs of the Senate and the Chairperson of the Committee
			 on Natural Resources of the House of Representatives regarding members of the
			 Commission.
						(D)Deadline for
			 appointmentAll members of the Commission shall be appointed not
			 later than 60 days after the date of enactment of this Act.
					(3)Term;
			 vacancies
					(A)TermA
			 member shall be appointed for the life of the Commission.
					(B)VacanciesA
			 vacancy on the Commission—
						(i)shall not affect
			 the powers of the Commission; and
						(ii)shall be filled
			 in the same manner as the original appointment was made.
						(4)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold the
			 initial meeting of the Commission.
				(5)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
				(6)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
				(7)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
				(b)Duties
				(1)In
			 generalIn carrying out this section, the Commission shall
			 consult with the affected Indian tribes.
				(2)StudyThe
			 Commission shall conduct a study of—
					(A)with respect to
			 the period beginning on the date of commencement of the Pick-Sloan Program and
			 ending on the date on which the study is initiated—
						(i)the
			 impacts on the affected Indian tribes, directly or indirectly, caused by the
			 Pick-Sloan Program; and
						(ii)measures
			 implemented by the Federal Government to attempt to address those
			 impacts;
						(B)other measures
			 that have been proposed to address the impacts on the affected Indian tribes
			 caused by the Pick-Sloan Program;
					(C)the results of any
			 other studies regarding those impacts and potential solutions to the impacts,
			 including any studies conducted by the Joint Tribal Advisory Committee relating
			 to the Pick-Sloan Program; and
					(D)comparisons
			 involving other situations in which Federal hydroelectric projects or federally
			 licensed hydroelectric projects have resulted in the taking or occupation of
			 Indian land and the compensation, or other measures, Indian tribes have been or
			 are being provided in those situations.
					(3)Hearings
					(A)In
			 generalIn carrying out paragraph (2), the Commission shall hold
			 at least 3 hearings to receive information from Federal agencies, Indian
			 tribes, and other interested parties regarding the resolution of Pick-Sloan
			 Program impacts.
					(B)Public
			 participationA hearing under this paragraph shall be open to the
			 public.
					(C)RecordsFor
			 each hearing under this paragraph, the Commission shall—
						(i)compile a record
			 consisting of transcripts, written testimony, studies, and other information
			 presented at the hearing; and
						(ii)include the
			 record in the report of the Commission required under paragraph (5), as an
			 appendix in electronic format.
						(4)Comprehensive
			 resolution
					(A)In
			 generalBased on the results of the study under paragraph (2),
			 and hearings under paragraph (3), the Commission shall develop a proposal to
			 comprehensively resolve the impacts to the affected Indian tribes resulting
			 from the Pick-Sloan Program.
					(B)InclusionsThe
			 proposal under subparagraph (A) shall include—
						(i)a
			 comprehensive proposal for a program to provide full and final compensation to
			 the affected Indian tribes;
						(ii)a
			 description of the measures referred to in paragraph (2) that—
							(I)have not been
			 implemented;
							(II)could be
			 implemented; or
							(III)should be
			 implemented in a more effective manner;
							(iii)relevant
			 measures that could be accomplished administratively;
						(iv)relevant measures
			 that would require legislation to be implemented; and
						(v)any
			 other measures necessary to comprehensively resolve the impacts of the
			 Pick-Sloan Program on the affected Indian tribes.
						(5)Report
					(A)In
			 generalSubject to subparagraph (B), not later than 18 months
			 after the date on which the first meeting of the Commission takes place, the
			 Commission shall submit to the President and Congress a report that
			 contains—
						(i)a
			 detailed statement of the study findings and conclusions of the Commission;
			 and
						(ii)the
			 proposal of the Commission for such legislation and administrative actions as
			 the Commission considers to be appropriate to resolve the impacts on the
			 affected Indian tribes caused by the Pick-Sloan Program.
						(B)ExtensionThe
			 deadline described in subparagraph (A) may be extended for a period of not more
			 than 180 days if the Commission submits to the Committee on Indian Affairs of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives a request for the extension that—
						(i)is
			 received by the Committees before the deadline described in subparagraph (A);
			 and
						(ii)includes a
			 description of the reasons why the extension is needed.
						(6)Website
					(A)In
			 generalThe Commission shall maintain a website for the period
			 beginning on the date on which the first meeting of the Commission takes place
			 and ending on the date that is 180 days after the date of termination of the
			 Commission.
					(B)RequirementsThe
			 Commission shall use the website—
						(i)to
			 describe the activities of the Commission;
						(ii)to
			 provide access to information studied by the Commission;
						(iii)to
			 provide notice of, and make available all information presented at, hearings of
			 the Commission; and
						(iv)to
			 post the report (including all appendices to that report) of the Commission
			 required under paragraph (5).
						(C)Archiving of
			 website contentAt the time at which the website of the
			 Commission is terminated, all content on the website shall be—
						(i)collected on
			 compact disk, digital video disk, or other appropriate digital media;
			 and
						(ii)included in the
			 report to be submitted under paragraph (5).
						(c)Powers
				(1)HearingsThe
			 Commission may hold such hearings, meet and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers to be
			 advisable to carry out this Act.
				(2)Information from
			 Federal agencies
					(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers to be necessary to carry out this
			 Act.
					(B)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of an applicable Federal agency shall provide the information to the
			 Commission.
					(3)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
				(4)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				(d)Commission
			 personnel matters
				(1)Compensation of
			 membersEach member of the Commission shall be compensated at a
			 rate equal to the daily equivalent of the annual rate of basic pay prescribed
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code, for each day (including travel time) during which the member is
			 engaged in the performance of the duties of the Commission.
				(2)Travel
			 expensesEach member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				(3)Staff
					(A)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
					(B)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
					(C)Compensation
						(i)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
						(ii)Maximum rate of
			 payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level IV of the Executive
			 Schedule under section 5316 of title 5, United States Code.
						(D)Detail of
			 Federal Government employees
						(i)In
			 generalAn employee of the Federal Government may be detailed to
			 serve as staff for the Commission without reimbursement.
						(ii)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
						(4)Human resources
			 supportThe Commission may request the Secretary of Defense to
			 provide, and the Secretary of Defense shall provide, through human resource
			 departments under the jurisdiction of the Secretary of Defense, on a
			 reimbursable basis, operational support for activities of the
			 Commission.
				(5)Contract
			 authorityThe Commission may, to such extent and using such
			 amounts as are provided in appropriation Acts, enter into contracts to enable
			 the Commission to discharge the duties of the Commission under this Act.
				(6)Volunteer
			 servicesNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use such voluntary and uncompensated
			 services as the Commission determines to be necessary.
				(7)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
				(e)Termination of CommissionThe Commission shall terminate 90 days
			 after the date on which the Commission submits the report of the Commission
			 under subsection (b)(5).
			5.Funding
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act
			 for each of fiscal years 2010 and 2011, to remain available until
			 expended.
			(b)Transfer of
			 funds in lieu of appropriation
				(1)In
			 generalFor any fiscal year, or at any time during a fiscal year,
			 in which insufficient amounts are available to fund activities of the
			 Commission, the Secretary of the Interior or the Secretary of the Army may
			 transfer to the Commission such unobligated amounts as are available to the
			 Secretary of the Interior or the Secretary of the Army for use by the
			 Commission in carrying out this Act.
				(2)AvailabilityAmounts
			 transferred to the Commission under paragraph (1) shall remain available until
			 the earlier of—
					(A)the date of
			 termination of the Commission; or
					(B)the date on which
			 amounts that are sufficient to carry out this Act are made available.
					6.Savings
			 clauseNothing in this Act
			 diminishes, changes, or otherwise affects—
			(1)the water rights of the affected Indian
			 tribes;
			(2)any other right (including treaty rights)
			 of the affected Indian tribes;
			(3)the status of Indian reservation land or
			 the boundaries of any reservation of an Indian tribe; or
			(4)any Congressional authorization of
			 appropriations for the benefit of the affected Indian tribes.
			
